DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 29 June 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-10 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-10 under 35 USC § 103 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims, thereby changing the scope of the claims.  Examiner notes wherein Applicant focuses the arguments on the newly amended claim language, and as such, these limitation(s) have been addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant provides the claim limitation, “wherein when the second control system assigns a first collaborative robot of the plurality of collaborative robots in a waiting area to a first test machine in a first path of the plurality of paths to pick up a tested objected on the first test machine and replace the tested objected by a new tested objected…”, however, Applicant’s disclosure fails to teach in such full, clear, concise and exact terms to enable any person skilled in the art to understand what a “tested objected” is, and therefore claim 1 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein Applicant provides the term “tested objected” and “new tested objected” in paragraphs 0029-0031 of Applicant’s disclosure, however the written description fails to define what encompasses the claimed “tested objected” and therefore claim 1 is rejected under this section.  
Additionally, regarding the above noted limitation in claim 1, Applicant has also failed to provide in the written description how the claimed collaborative robot(s) “pick up” and “replace” said tested objected and new tested objected, in such full, clear, concise and exact terms to enable any person skilled in the art to understand how the collaborative robot(s) execute these claimed functions, and therefore claim 1 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein Applicant does provide in paragraph 0022 of Applicant’s disclosure wherein “the collaborative robot 120-1, the collaborative robot 120-2, and the collaborative robot 120-3 are automatic guided vehicles (AGVs)”, however there is nothing provided in Applicant’s disclosure to indicate how the claimed “tested objected” are manipulated, such as an articulated arm, manipulator, conveying means, suction device, etc., and therefore claim 1 is rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-5, these claims are either directly or indirectly dependent upon independent claim 1 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 4, Applicant provides the claim limitation wherein, “the first collaborative robot determines whether there is an obstacle ahead…” however, Applicant’s disclosure fails to teach in such full, clear, concise and exact terms to enable any person skilled in the art to understand how the first collaborative robot “determines” the presence of an obstacle, and therefore claim 4 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein Applicant provides in at least paragraphs 0010, 0031 and 0038-0039, the similar language regarding wherein the collaborative robot “determines whether there is an obstacle ahead…” however, there is no teaching provided within Applicant’s disclosure to enable one skilled in the art to understand how this determination is achieved, for example, is the determination based on sensor data of the robot (i.e. camera, LiDar, proximity sensors, etc.) or alternatively through wireless communications between the collaborative robots, or some other variation and/or alternative thereof, and therefore claim 4 is rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 6, Applicant provides the claim limitation, “when a first collaborative robot of a plurality of collaborative robots in a waiting area is assigned to a first test machine in a first path of a plurality of paths to pick up a tested objected on the first test machine and replace the tested objected by a new tested objected…”, however, Applicant’s disclosure fails to teach in such full, clear, concise and exact terms to enable any person skilled in the art to understand what a “tested objected” is, and therefore claim 6 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein Applicant provides the term “tested objected” and “new tested objected” in paragraphs 0029-0031 of Applicant’s disclosure, however the written description fails to define what encompasses the claimed “tested objected” and therefore claim 6 is rejected under this section.  
Additionally, regarding the above noted limitation in claim 6, Applicant has also failed to provide in the written description how the claimed collaborative robot(s) “pick up” and “replace” said tested objected and new tested objected, in such full, clear, concise and exact terms to enable any person skilled in the art to understand how the collaborative robot(s) execute these claimed functions, and therefore claim 6 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein Applicant does provide in paragraph 0022 of Applicant’s disclosure wherein “the collaborative robot 120-1, the collaborative robot 120-2, and the collaborative robot 120-3 are automatic guided vehicles (AGVs)”, however there is nothing provided in Applicant’s disclosure to indicate how the claimed “tested objected” are manipulated, such as an articulated arm, manipulator, conveying means, suction device, etc., and therefore claim 6 is rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 7-10, these claims are either directly or indirectly dependent upon independent claim 6 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 9, Applicant provides the claim limitation wherein, “determining, by the first collaborative robot, whether there is an obstacle ahead…” however, Applicant’s disclosure fails to teach in such full, clear, concise and exact terms to enable any person skilled in the art to understand how the first collaborative robot “determines” the presence of an obstacle, and therefore claim 9 is rejected under this section for failing to satisfy the written description requirement.  Examiner notes wherein Applicant provides in at least paragraphs 0010, 0031 and 0038-0039, the similar language regarding wherein the collaborative robot “determines whether there is an obstacle ahead…” however, there is no teaching provided within Applicant’s disclosure to enable one skilled in the art to understand how this determination is achieved, for example, is the determination based on sensor data of the robot (i.e. camera, LiDar, proximity sensors, etc.) or alternatively through wireless communications between the collaborative robots, or some other variation and/or alternative thereof, and therefore claim 9 is rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “wherein when the second control system assigns a first collaborative robot of the plurality of collaborative robots in a waiting area to a first test machine in a first path of the plurality of paths to pick up a tested objected on the first test machine and replace the tested objected by a new tested objected…”, however based on the currently provided claim language, it is unclear what the metes and bounds regarding the claimed “tested objected” and “new tested objected” encompass, and therefore claim 1 is rendered indefinite. Specifically, it is unclear if the term “tested objected” is a specific structural element (i.e. wafer, substrate, cassette, etc.) or alternatively if the claimed “tested objected” is a general element (i.e. object, payload, etc.) that the collaborative robot “picks up”, or some alternative element and/or variation thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Additionally, regarding the above noted limitation in claim 1, it is unclear how the claimed “collaborative robot” is able “to pick up” and further “replace” a tested objected, and therefore claim 1 is rendered indefinite. Specifically, based on the currently provided claim language, there is no positively claimed element associated with the robot that provides the functionality to “pick up” and “replace” said tested objected, for example, there is no articulated arm, manipulator, conveying means, suction device, etc., that would provide the collaborative robot the functionality to handle/manipulate an article (i.e. tested objected), and therefore claim 1 is rejected under this section. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-5, these claims are either directly or indirectly dependent upon independent claim 1 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 2, Applicant provides the claim limitation, “the second control system determines whether there are any other collaborative robots in the first path…”, however, based on the currently provided claim language, it is unclear how the claimed second control system “determines whether there are any other collaborative robots in the first path” and therefore claim 2 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear if the second control system receives some kind of sensor data and/or communication(s) from one or more collaborative robot(s), or alternatively data from environmental sensors (i.e. cameras, check points, etc.), or further if the determination is based on current/predetermined scheduling of the one or more collaborative robots, or some variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 4, Applicant provides the claim limitation, wherein, “the first collaborative robot determines whether there is an obstacle ahead…” however, based on the currently provided claim language, it is unclear how the claimed collaborative robot “determines” the presence of an obstacle, and therefore claim 4 is rendered indefinite.  Specifically, based on said currently provided claim language, it is unclear if the robot utilizes some kind of sensor(s) (i.e. cameras, proximity sensors, bump sensors, etc.) to determine/identify the presence of an obstacle ahead of said vehicle, or alternatively, is the claimed “obstacle” conveyed to the robot through some other communication means, or some variation and/or alternative thereof, and therefore, since there is no positively claimed element for obstacle detection/determination, claim 4 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 6, Applicant provides the claim limitation, “when a first collaborative robot of a plurality of collaborative robots in a waiting area is assigned to a first test machine in a first path of a plurality of paths to pick up a tested objected on the first test machine and replace the tested objected by a new tested objected…”, however based on the currently provided claim language, it is unclear what the metes and bounds regarding the claimed “tested objected” and “new tested objected” encompass, and therefore claim 6 is rendered indefinite. Specifically, it is unclear if the term “tested objected” is a specific structural element (i.e. wafer, substrate, cassette, etc.) or alternatively if the claimed “tested objected” is a general element (i.e. object, payload, etc.) that the collaborative robot “picks up”, or some alternative element and/or variation thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Additionally, regarding the above noted limitation in claim 6, it is unclear how the claimed “collaborative robot” is able “to pick up” and further “replace” a tested objected, and therefore claim 6 is rendered indefinite. Specifically, based on the currently provided claim language, there is no positively claimed element associated with the robot that provides the functionality to “pick up” and “replace” said tested objected, for example, there is no articulated arm, manipulator, conveying means, suction device, etc., that would provide the collaborative robot the functionality to handle/manipulate an article (i.e. tested objected), and therefore claim 6 is rejected under this section. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 7-10, these claims are either directly or indirectly dependent upon independent claim 6 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant provides the claim limitation, “the second control system determines whether there are any other collaborative robots in the first path…”, however, based on the currently provided claim language, it is unclear how the claimed second control system “determines whether there are any other collaborative robots in the first path” and therefore claim 7 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear if the second control system receives some kind of sensor data and/or communication(s) from one or more collaborative robot(s), or alternatively data from environmental sensors (i.e. cameras, check points, etc.), or further if the determination is based on current/predetermined scheduling of the one or more collaborative robots, or some variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 9, Applicant provides the claim limitation, wherein, “determining, by the first collaborative robot, whether there is an obstacle ahead…” however, based on the currently provided claim language, it is unclear how the claimed collaborative robot “determines” the presence of an obstacle, and therefore claim 9 is rendered indefinite.  Specifically, based on said currently provided claim language, it is unclear if the robot utilizes some kind of sensor(s) (i.e. cameras, proximity sensors, bump sensors, etc.) to determine/identify the presence of an obstacle ahead of said vehicle, or alternatively, is the claimed “obstacle” conveyed to the robot through some other communication means, or some variation and/or alternative thereof, and therefore, since there is no positively claimed element for obstacle detection/determination, claim 9 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC § 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kichkaylo (US 2018/0299882 A1) in view of Vestal et al (US 2014/0365258 A1, hereinafter Vestal).
Regarding claim 1, Kichkaylo teaches a collaborative-robot control system (Figures 11 & 12, system(s) 1100, 1200), comprising: 
a plurality of collaborative robots (Figures 11 & 12, robotic device(s) 1020; at least as in paragraphs 0154-0158, specifically at least as in paragraph 0158, wherein “a system 1200 that includes logistics interface 1210, warehouse management system 1110, and one or more robotic devices 1020 connected using network 1218…”); 
a first control system (Figures 11 & 12, Executor 1120; at least as in paragraphs 0154-0158, specifically as in at least paragraph 0155, which discloses an executor for receiving paths and directing the one or more robot(s)); and 
a second control system (Figures 11 & 12, Offboard planner 1012), wherein when the second control system assigns a first collaborative robot of the plurality of collaborative robots in a waiting area to a first test machine in a first path of the plurality of paths to pick up a tested objected on the first test machine and replace the tested objected by a new tested objected and the first collaborative robot is being blocked by a second collaborative robot of the plurality of collaborative robots in the first path, the second control system generates a push-forward command and transmits the push-forward command to the first control system (Figures 11 & 12; at least as in paragraphs 0034, 0097 and 0154-0158, specifically as in at least paragraph 0155, wherein the offboard planner generates one or more coordinated paths for one or more robotic devices and further provide precedence or priority to one of the robotic devices such that the robotic device with higher priority passes through a point on the path before the robotic device with lower priority, and further as in paragraph 0097, wherein there may be one or more waiting lanes that allow the one or more robotic devices to wait before travelling to a particular location within an environment, and additionally as in at least paragraph 0034, wherein when the system determines that a first robot is blocking an incoming robot, the first robot is instructed to move out of the way of the incoming robot),
wherein the first control system sends the push-forward command to the second collaborative robot to order the second collaborative robot to leave the first path first (Figures 11 & 12; at least as in paragraphs 0034, 0097 and 0154-0158, specifically as in at least paragraph 0034, wherein when the system determines that a first robot is blocking an incoming robot, the first robot is instructed to move out of the way of the incoming robot).  Kichkaylo is silent regarding wherein the system includes a plurality of test machines.  Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, the claimed “plurality of test machines” appear to be generic and may reasonably be construed as a dedicated workstation in which one or more items (i.e. objects, articles, works, etc.) may be processed (i.e. tested, handled, worked on, etc.).
Vestal teaches a job management system for a fleet of autonomous mobile robots.  Vestal goes on to teach wherein one of the mobile robots includes an articulated mechanical arm that is configured to identify, grasp and lift standard manufacturing interface “SMIF” pods used in semiconductor wafer fabrication. Vestal additionally discloses wherein said articulated mechanical arm of the mobile robot is configured to remove the SMIF pod from a platform on a workstation (construed by the Examiner as a test machine), and carry said SMIF pod to another location or workstation within the environment. Lastly, Vestal discloses wherein the mobile robot includes an onboard navigation that is used to determine a path to the next workstation and further uses said path to drive the mobile robot to the location of the next workstation, avoiding negative and positive obstacles, as well as other mobile robots (Figures 1, 2, 5 & 6; at least as in paragraphs 0086, 0090-0091 and 0109-0110).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kichkaylo, to include Vestal’s teaching of coordinating a fleet of mobile robots between a plurality of workstations (i.e. test machines) at different locations within an environment, with corresponding paths between said workstations, since Vestal teaches wherein such a system provides a more efficient and dynamic collaborative robotic system for coordinating robots between said plurality of workstations/locations and performing tasks at the respective workstation(s)/location(s).
Regarding claim 2, in view of the above combination of Kichkaylo and Vestal, Kichkaylo further teaches wherein before the first collaborative robot enters the first path, the second control system determines whether there are any other collaborative robots in the first path (Figure 8; at least as in paragraphs 0117-0122, specifically as in at least paragraph 0120 wherein it is determined if any other robots are planning to use a location occupied by a robot), and when there is another collaborative robot in the first path, the second control system determines whether the first collaborative robot is being blocked (Figure 8; at least as in paragraphs 0117-0122, specifically as in at least paragraph 0120 wherein it is determined if a location is blocked by another robot and determines how long it will be blocked).
Regarding claim 3, in view of the above combination of Kichkaylo and Vestal, Kichkaylo further teaches 
wherein when the second control system determines that the first collaborative robot is being blocked by the second collaborative robot, the second control system determines whether a second test machine corresponding to the second collaborative robot has completed its test (Figure 8; at least as in paragraphs 0117-0123, specifically as in at least paragraph 0120, which discloses determining how long a robot will be at a location, and further as in at least paragraph 0123, which discloses determining if the robot has finished an operation at the location or how much time is left)
wherein when the second test machine corresponding to the second collaborative robot has completed its test, the second control system orders the first collaborative robot to stay in the waiting area first (Figures 6B & 8; at least as in paragraphs 0086 and 0120-0123, specifically as in at least paragraph 0086 which discloses a robot waiting to enter goes to a location until after the robot occupying it leaves), 
wherein when the second test machine corresponding to the second collaborative robot has not completed its test, the second control system further determines whether the first collaborative robot is blocking other collaborative robots which enter the first path later when the first collaborative robot moves to the first test machine (Figure 9; at least as in paragraphs 0043 and 0128-0130, specifically as in at least paragraph 0130 which discloses waiting out of the way for a robot to pass through a location or complete an operation, and further as in paragraph 0043 which discloses setting robot to low priority after completion of a task and determining that the robot is not blocking other higher priority robots), 
wherein when the second control system determines that the first collaborative robot is not blocking other collaborative robots which enter the first path later, the second control system orders the first collaborative robot to enter the first path (Figure 8; at least as in paragraphs 0117-0123, specifically as in at least paragraph 0119 which discloses reserving a path for a robot once it is determined that it is highest priority and will not block other robots having higher priority than itself).
Regarding claim 4, in view of the above combination of Kichkaylo and Vestal, Kichkaylo further teaches 
wherein when the first collaborative robot enters the first path, the first collaborative robot determines whether there is an obstacle ahead and transmits a determination result to the first control system (Figure 10; at least as in paragraphs 0142 and 0147 which discloses wherein the robot includes an obstacle detection system that communicates the detection of obstacles), 
wherein when the first collaborative robot determines that there is an obstacle ahead, the first control system determines whether the obstacle is the second collaborative robot (Figure 10; at least as in paragraphs 0142 and 0147 which discloses wherein the robot includes an obstacle detection system that communicates the detection of obstacles including identifying information of the object detected and being able to identify other robots), 
wherein when the obstacle is the second collaborative robot, the first control system sends a trigger event to the second control system (Figures 3 & 10; at least as in paragraphs 0058 and 0147 which discloses generating a warning message that requests for a human or other robot to inspect the lane for the obstacle and/or perform other actions to try and work around and/or clear the obstacle), 
wherein after the second control system receives the trigger event, the second control system determines whether the second test machine corresponding to the second collaborative robot has completed its test (Figures 6B & 9; at least as in paragraphs 0086 and 0131-0136, specifically at least as in paragraph 0131 which discloses assigning of priority values to be iterative so that when a robot completes a task their priority value is reset to zero and increases based on time spent completing an operation, and further as in at least paragraph 0136 which discloses resetting of a robot’s priority to zero upon completion of a task) 
wherein when the second test machine corresponding to the second collaborative robot has completed its test, the second control system orders the first collaborative robot not to move to the first test machine until the second collaborative robot has completed its assigned mission (Figures 6B & 9; at least as in paragraphs 0086 and 0131-0136, specifically at least as in paragraphs 0086 and 0134 which both disclose a robot waiting to enter a location until after the robot occupying it leaves), and 
when the second test machine corresponding to the second collaborative robot has not completed its test, the second control system generates the push-forward command (Figure 9; at least as in paragraphs 0040 and 0131-0136, specifically at least as in paragraph 0040 which discloses a robot navigating around a higher priority robot).
Regarding claim 5, in view of the above combination of Kichkaylo and Vestal, Kichkaylo further teaches 
wherein when the second control system determines that the first collaborative robot is blocking other collaborative robots which enter the first path later, the second control system orders the first collaborative robot to stay in the waiting area first and generates the push-forward command (Figure 8; at least as in paragraphs 0034 and 0117-0127, specifically at least as in paragraph 0119 which discloses reserving a path for a robot once it is determined that it has highest priority and will not block other robots having higher priority than itself, and further as in at least paragraph 0034, which discloses that when the system determines that one robot is blocking an incoming robot, the one robot is instructed to move out of the way of the incoming robot), 
wherein after the second collaborative robot returns to the waiting area according to the push-forward command, the second control system sorts all collaborative robots which need to enter the first path in the waiting area to generate a sorting result (Figure 8; at least as in paragraphs 0046 and 0117-0127, specifically at least as in paragraph 0046 which discloses organizing paths of multiple robots into time ordered sequences), 
wherein according to the sorting result, the second control system sequentially assigns all of the collaborative robots which need to enter the first path in the waiting area to enter the first path (Figure 8; at least as in paragraphs 0046 and 0117-0127, specifically at least as in paragraph 0046 which discloses using time ordered sequences to build a plan for robots and ad robots to the plan).
Regarding claim 6, a collaborative-robot control method (Figures 11 & 12, system(s) 1100, 1200), comprising: 
when a first collaborative robot of a plurality of collaborative robots (Figures 11 & 12, robotic device(s) 1020) in a waiting area is assigned to a first test machine in a first path of a plurality of paths to pick up a tested objected on the first test machine and replace the tested objected by a new tested objected and the first collaborative robot is being blocked by a second collaborative robot of the plurality of collaborative robots in the first path, generating, by a second control system (Figures 11 & 12, Offboard planner 1012), a push-forward command (Figures 11 & 12; at least as in paragraphs 0034, 0097 and 0154-0158, specifically as in at least paragraph 0155, wherein the offboard planner generates one or more coordinated paths for one or more robotic devices and further provide precedence or priority to one of the robotic devices such that the robotic device with higher priority passes through a point on the path before the robotic device with lower priority, and further as in paragraph 0097, wherein there may be one or more waiting lanes that allow the one or more robotic devices to wait before travelling to a particular location within an environment, and additionally as in at least paragraph 0034, wherein when the system determines that a first robot is blocking an incoming robot, the first robot is instructed to move out of the way of the incoming robot); 
transmitting, by a second control system, the push-forward command to a first control system ((Figures 11 & 12, Executor 1120; at least as in paragraphs 0034, 0097 and 0154-0158, specifically as in at least paragraph 0034, wherein when the system determines that a first robot is blocking an incoming robot, the first robot is instructed to move out of the way of the incoming robot); and 
sending, by the first control system, the push-forward command to the second collaborative robot to order the second collaborative robot to leave the first path first (Figures 11 & 12; at least as in paragraphs 0034, 0097 and 0154-0158, specifically as in at least paragraph 0034, wherein when the system determines that a first robot is blocking an incoming robot, the first robot is instructed to move out of the way of the incoming robot). Kichkaylo is silent regarding wherein the system includes a test machine.  Examiner notes wherein based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, the claimed “test machine” appears to be generic and may reasonably be construed as a dedicated workstation in which one or more items (i.e. objects, articles, works, etc.) may be processed (i.e. tested, handled, worked on, etc.).
Vestal teaches a job management system for a fleet of autonomous mobile robots.  Vestal goes on to teach wherein one of the mobile robots includes an articulated mechanical arm that is configured to identify, grasp and lift standard manufacturing interface “SMIF” pods used in semiconductor wafer fabrication. Vestal additionally discloses wherein said articulated mechanical arm of the mobile robot is configured to remove the SMIF pod from a platform on a workstation (construed by the Examiner as a test machine), and carry said SMIF pod to another location or workstation within the environment. Lastly, Vestal discloses wherein the mobile robot includes an onboard navigation that is used to determine a path to the next workstation and further uses said path to drive the mobile robot to the location of the next workstation, avoiding negative and positive obstacles, as well as other mobile robots (Figures 1, 2, 5 & 6; at least as in paragraphs 0086, 0090-0091 and 0109-0110).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kichkaylo, to include Vestal’s teaching of coordinating a fleet of mobile robots between a plurality of workstations (i.e. test machines) at different locations within an environment, with corresponding paths between said workstations, since Vestal teaches wherein such a system provides a more efficient and dynamic collaborative robotic system for coordinating robots between said plurality of workstations/locations and performing tasks at the respective workstation(s)/location(s).
Regarding claim 7, in view of the above combination of Kichkaylo and Vestal, Kichkaylo teaches the method further comprising: 
before the first collaborative robot enters the first path, the second control system determines whether there are any other collaborative robots in the first path (Figure 8; at least as in paragraphs 0117-0122, specifically as in at least paragraph 0120 wherein it is determined if any other robots are planning to use a location occupied by a robot); and 
when there is another collaborative robot in the first path, the second control system determines whether the first collaborative robot is being blocked (Figure 8; at least as in paragraphs 0117-0122, specifically as in at least paragraph 0120 wherein it is determined if a location is blocked by another robot and determines how long it will be blocked).
Regarding claim 8, in view of the above combination of Kichkaylo and Vestal, Kichkaylo teaches the method further comprising: 
when the second control system determines that the first collaborative robot is being blocked by the second collaborative robot, determining, by the second control system, whether a second test machine corresponding to the second collaborative robot has completed its test (Figure 8; at least as in paragraphs 0117-0123, specifically as in at least paragraph 0120, which discloses determining how long a robot will be at a location, and further as in at least paragraph 0123, which discloses determining if the robot has finished an operation at the location or how much time is left), 
when the second test machine corresponding to the second collaborative robot has completed its test, ordering, by the second control system, the first collaborative robot to stay in the waiting area first (Figures 6B & 8; at least as in paragraphs 0086 and 0120-0123, specifically as in at least paragraph 0086 which discloses a robot waiting to enter goes to a location until after the robot occupying it leaves); 
when the second test machine corresponding to the second collaborative robot has not completed its test, determining, by the second control system, whether the first collaborative robot is blocking other collaborative robots which enter the first path later when the first collaborative robot moves to the first test machine (Figure 9; at least as in paragraphs 0043 and 0128-0130, specifically as in at least paragraph 0130 which discloses waiting out of the way for a robot to pass through a location or complete an operation, and further as in paragraph 0043 which discloses setting robot to low priority after completion of a task and determining that the robot is not blocking other higher priority robots); and 
when the second control system determines that the first collaborative robot is not blocking other collaborative robots which enter the first path later, ordering, by the second control system, the first collaborative robot to enter the first path (Figure 8; at least as in paragraphs 0117-0123, specifically as in at least paragraph 0119 which discloses reserving a path for a robot once it is determined that it is highest priority and will not block other robots having higher priority than itself).
Regarding claim 9, in view of the above combination of Kichkaylo and Vestal, Kichkaylo teaches the method further comprising: 
when the first collaborative robot enters the first path, determining, by the first collaborative robot, whether there is an obstacle ahead and transmitting a determination result to the first control system (Figure 10; at least as in paragraphs 0142 and 0147 which discloses wherein the robot includes an obstacle detection system that communicates the detection of obstacles); 
when the first collaborative robot determines that there is an obstacle ahead, determining, by the first control system, whether the obstacle is the second collaborative robot (Figure 10; at least as in paragraphs 0142 and 0147 which discloses wherein the robot includes an obstacle detection system that communicates the detection of obstacles including identifying information of the object detected and being able to identify other robots); 
when the obstacle is the second collaborative robot, sending, by the first control system, a trigger event to the second control system (Figures 3 & 10; at least as in paragraphs 0058 and 0147 which discloses generating a warning message that requests for a human or other robot to inspect the lane for the obstacle and/or perform other actions to try and work around and/or clear the obstacle); 
after the second control system receives the trigger event, determining, by the second control system, whether the second test machine corresponding to the second collaborative robot has completed its test (Figures 6B & 9; at least as in paragraphs 0086 and 0131-0136, specifically at least as in paragraph 0131 which discloses assigning of priority values to be iterative so that when a robot completes a task their priority value is reset to zero and increases based on time spent completing an operation, and further as in at least paragraph 0136 which discloses resetting of a robot’s priority to zero upon completion of a task); 
when the second test machine corresponding to the second collaborative robot has completed its test, ordering, by the second control system, the first collaborative robot not to move to the first test machine until the second collaborative robot has completed its assigned mission (Figures 6B & 9; at least as in paragraphs 0086 and 0131-0136, specifically at least as in paragraphs 0086 and 0134 which both disclose a robot waiting to enter a location until after the robot occupying it leaves); and 
when the second test machine corresponding to the second collaborative robot has not completed its test, generating, by the second control system, the push-forward command (Figure 9; at least as in paragraphs 0040 and 0131-0136, specifically at least as in paragraph 0040 which discloses a robot navigating around a higher priority robot).
Regarding claim 10, in view of the above combination of Kichkaylo and Vestal, Kichkaylo teaches the method further comprising: 
when the second control system determines that the first collaborative robot is blocking other collaborative robots which enter the first path later, ordering, by the second control system, the first collaborative robot to stay in the waiting area first and generating, by the second control system, the push-forward command (Figure 8; at least as in paragraphs 0034 and 0117-0127, specifically at least as in paragraph 0119 which discloses reserving a path for a robot once it is determined that it has highest priority and will not block other robots having higher priority than itself, and further as in at least paragraph 0034, which discloses that when the system determines that one robot is blocking an incoming robot, the one robot is instructed to move out of the way of the incoming robot); 
after the second collaborative robot returns to the waiting area according to the push-forward command, sorting, by the second control system, all collaborative robots which need to enter the first path in the waiting area to generate a sorting result (Figure 8; at least as in paragraphs 0046 and 0117-0127, specifically at least as in paragraph 0046 which discloses organizing paths of multiple robots into time ordered sequences); and 
according to the sorting result, assigning, by the second control system, all of the collaborative robots which need to enter the first path in the waiting area to enter the first path sequentially (Figure 8; at least as in paragraphs 0046 and 0117-0127, specifically at least as in paragraph 0046 which discloses using time ordered sequences to build a plan for robots and ad robots to the plan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references which are in the same field of endeavor as the instant invention:
US 2020/0338733 A1, issued to Dupuis et al, which is directed towards a robot motion planning system for coordinating paths for multiple robots in a given environment.
US 10,192,195 B1, issued to Brazeau, which is directed towards a collaborative robot system for performing tasks within a warehouse type environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664